 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1010 
In the House of Representatives, U. S.,

January 20, 2010
 
RESOLUTION 
Celebrating the life and work of Dr. Martin Luther King, Jr. during the 30th anniversary of the Stevie Wonder song tribute to Dr. King, Happy Birthday, and for other purposes. 
 
 
Whereas the life and work of Dr. Martin Luther King, Jr. was properly captured in Dr. King’s most famed speech, “I Have A Dream”, on August 28, 1963, when he said, I have a dream that one day this nation will rise up and live out the true meaning of its creed: We hold these truths to be self-evident, that all men are created equal; 
Whereas beginning with the Montgomery Bus Boycott on December 1, 1955, Dr. King led protests, demonstrations, rallies, freedom rides, sit-ins, vigils, all in non-violent fashion, to combat hate, inequality, and racial injustice in the United States; 
Whereas following the end of the Montgomery Bus Boycott in 1956, Dr. Martin Luther King Jr. and others, including Dr. Ralph Abernathy, formed the Southern Christian Leadership Conference (SCLC) in 1957 to promote civil rights and to bring an absolute and nonviolent end to segregation; 
Whereas the efforts of Dr. Martin Luther King, Jr. and those that joined him in the civil rights movement resulted in the enactment of the Civil Rights Act of 1964, the Voting Rights Act of 1965, and the Fair Housing Act of 1968; 
Whereas several U.S. Supreme Court cases decided during the era of the civil rights movement, like Browder v. Gayle (352 U.S. 903 (1956)), Boynton v. Virginia (364 U.S. 454 (1960)), and Heart of Atlanta Motel Inc. v. United States (379 U.S. 241 (1964)) were consistent with the work of Dr. King and others to eradicate segregation and discrimination and deem such practices unconstitutional; 
Whereas Dr. Martin Luther King, Jr. received the Spingarn Medal in 1957 and the Nobel Peace Prize in 1964, distinctions that were given to him at the young ages of 28 and 35, respectively, for the selflessness and dedication he exhibited in advancing civil rights; 
Whereas the life and work of Dr. King, to advance justice, equality, and peace for the entire human race, ended prematurely, when he was assassinated on April 4, 1968, in Memphis, Tennessee, while challenging the inequitable wages and treatment of Memphis sanitation workers; 
Whereas Martin Luther King, Jr., was survived by Coretta Scott King, an activist in her own right, and 4 children, 2 sons and 2 daughters, who would also continue the fight for civil rights and equality; 
Whereas 4 days after the assassination of Dr. King, on April 8, 1968, Representative John Conyers, Jr. introduced legislation to recognize Dr. King with a Federal holiday that coincided with the great civil rights leader’s birthday, January 15, 1929; 
Whereas the campaign to secure a Federal holiday in honor of Dr. Martin Luther King, Jr. lasted 15 years, with the 1980 Stevie Wonder song tribute to Dr. King, “Happy Birthday”, solidifying the campaign’s success; 
Whereas Stevie Wonder dedicated his album sleeve for “Hotter Than July”, an album released on September 29, 1980, and upon which “Happy Birthday” is recorded, to Dr. King, with an inscription that read, “[Martin Luther King, Jr.] showed us, non-violently, a better way of life, a way of mutual respect, helping us to avoid much bitter confrontation and inevitable bloodshed”; 
Whereas Mr. Wonder also wrote on his album sleeve for “Hotter Than July” the following, “We still have a long road to travel until we reach the world that was [Dr. King’s] dream. We in the United States must not forget either his supreme sacrifice or that dream”; 
Whereas Stevie Wonder encouraged the establishment of a Federal holiday in recognition of Dr. King on his album sleeve for “Hotter Than July” by expressing that, “I and a growing number of people believe that it is time for our country to adopt legislation that will make January 15, Martin Luther King’s birthday, a national holiday, both in recognition of what he achieved and as a reminder of the distance which still has to be traveled”; 
Whereas the song, “Happy Birthday”, became a rallying cry, which led to the collection of 6,000,000 signatures in support of a Federal holiday in honor of Dr. Martin Luther King, Jr., which Stevie Wonder and Coretta Scott King presented to Congressional Leadership in 1982; 
Whereas ultimate enactment of legislation designating the third Monday of January as a Federal holiday in observance of Dr. Marin Luther King, Jr. was realized on November 3, 1983, when such legislation was signed into law; 
Whereas the first Dr. Martin Luther King, Jr. Federal holiday was observed on January 20, 1986, and celebrated with a concert headlined by Stevie Wonder, who has, in the years since, continued his commitment to promoting peace and equality, for which he has been recognized with a Lifetime Achievement Award from the National Civil Rights Museum in Memphis, Tennessee; 
Whereas the legacy of Dr. Martin Luther King, Jr. is continued today, as evidenced by the work of organizations like the National Association for the Advancement of Colored People (NAACP) and the Southern Christian Leadership Conference, which is currently led by Dr. King’s daughter, Bernice King, and was at one time led by Dr. King’s son, Martin Luther King, III; 
Whereas today, the very mission of the Southern Christian Leadership Conference states, In the spirit of Dr. Martin Luther King, Jr., the Southern Christian Leadership Conference (SCLC) is renewing its commitment to bring about the promise of one nation, under God, indivisible together with the commitment to activate the strength to love within the community of humankind; and 
Whereas in addition to organizations, the legacy of Dr. King continues on today with people in the United States and throughout the world, with individual acts of compassion, courage, and peace: Now, therefore, be it  
 
That the House of Representatives— 
(1)celebrates the life and work of Dr. Martin Luther King, Jr. during the 30th anniversary of the Stevie Wonder song tribute to Dr. King, “Happy Birthday”; 
(2)recognizes that the legacy of Dr. Martin Luther King, Jr. continues on with commitments to freedom, equality, and justice, as exhibited by Stevie Wonder and so many others; and 
(3)encourages the people of the United States to commemorate the legacy of Dr. King by renewing pledges to advance those principles and actions that are consistent with Dr. King’s belief that “all men are created equal”. 
 
Lorraine C. Miller,Clerk.
